Citation Nr: 0310990	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  93-22 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right anterior shoulder, 
including a scar and impingement syndrome, currently 
evaluated as 20 percent disabling.

2.  Entitlement to a compensable evaluation for residuals of 
a shell fragment wound of the chest with laceration of the 
diaphragm, status post thoracocemetesis and pleural effusion.

3.  Entitlement to a compensable evaluation for residuals of 
a shell fragment wound of the abdomen, including a laparotomy 
scar and status post laceration of the stomach.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1990 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
increased ratings for the service-connected disabilities at 
issue.  This case was previously before the Board in March 
1994 and January 1999, and was remanded on each occasion for 
additional development of the record.  

The Board points out that its January 1999 decision denied 
increased ratings for residuals of a shell fragment wound of 
the right posterior arm on the triceps area, including a 
scar; residuals of a shell fragment wound of the left arm, 
including a scar; residuals of a shell fragment wound of the 
right thigh, including a scar; and generalized anxiety 
disorder.  Accordingly, this decision is limited to the 
issues set forth on the preceding page.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

A review of the claims folder reveals that the RO attempted 
to notify the veteran and his representative, by letter 
issued in April 2002, of what information and medical or lay 
evidence, not previously submitted, is necessary to 
substantiate his claim and which evidence, if any, the 
veteran is expected to obtain and submit, and which evidence 
will be retrieved by VA.  The veteran was afforded 60 days to 
respond or provide any such additional evidence.  The 
allocation of less than one year to submit additional 
evidence following notice is inconsistent with the provisions 
of 38 U.S.C.A. § 5103(a) and (b) (West 2002) as it affords 
one year for receipt of additional evidence.  As such, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in 38 U.S.C.A. 
§ 5103(a) and (b) (West 2002).  

The Board observes that in its January 1999 remand, it 
directed the RO to address whether a separate evaluation was 
warranted for the veteran's right shoulder scar, and to 
consider whether the veteran had a gastrointestinal injury 
due to the shell fragment wound of the abdomen.  It does not 
appear that the RO complied with these instructions.  The 
Board is obligated by law to ensure that the RO complies with 
its directives, as well as those of the United States Court 
of Veterans Appeals (Court).  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).

By letter dated in December 2002, the Board apprised the 
veteran of amendments to 38 C.F.R. § 4.118, Diagnostic Codes 
7800-7833, effective August 30, 2002.  The RO has not had the 
opportunity to consider these revisions in evaluating the 
veteran's service-connected disabilities.  

Accordingly, this case is REMANDED for the following:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  
Thereafter, if any benefit sought on 
appeal remains denied, the case should be 
returned to the Board for appellate 
consideration.

2.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his service-
connected shell fragment wounds of the 
right shoulder, chest and abdomen since 
1990.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and not already 
associated with the claims folder.

3.  The veteran should then be afforded 
VA surgical, pulmonary, orthopedic and 
gastrointestinal examinations to 
determine the nature and extent of the 
residuals of his service-connected right 
shoulder, chest and abdominal wounds.  
All necessary tests should be performed.  
The orthopedic examiner should comment on 
any functional impairment of the right 
shoulder due to pain and the pathology 
associated with pain should be described.  
With respect to the subjective complaints 
of pain, the examiner should be requested 
to specifically comment on whether pain 
is visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  The 
surgical examination should provide the 
measurement of the scar area involved in 
square centimeters or inches, and address 
whether the veteran's right shoulder scar 
is unstable, tender and/or painful.  The 
gastrointestinal examiner should be 
directed to state whether the veteran has 
a gastrointestinal injury due to the 
shell fragment wound to the abdomen.  The 
rationale for all opinions expressed 
should be set forth.  The claims folder 
should be made available to the examiners 
in conjunction with the examinations. 

4.  The RO should address the revisions 
to Diagnostic Codes 7800-7833 in 
adjudicating the claims.  

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




